Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20         PageID.220     Page 1 of 37



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SAWARIMEDIA LLC, et al.,

      Plaintiffs,                                     Case No. 20-cv-11246
                                                      Hon. Matthew F. Leitman
v.

GRETCHEN WHITMER, et al.,

     Defendants.
__________________________________________________________________/

         OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION
             FOR A PRELIMINARY INJUNCTION (ECF No. 2)

      Under Michigan law, citizens who sought to have an initiative proposal placed

on the 2020 general election ballot were required to collect more than 340,000

signatures by May 27, 2020. Likewise, Michigan law required certain candidates for

Congress who wished to appear on the 2020 primary ballot to obtain 1,000 signatures

by April 21, 2020. Against the backdrop of these ballot-access requirements, and in

order to combat the COVID-19 pandemic, on March 23, 2020, Defendant Governor

Gretchen Whitmer began issuing executive orders that required Michigan residents to

stay at home except in very limited circumstances. Those orders remained in effect for

more than two months. Notwithstanding the Governor’s orders, the State of Michigan

continued to strictly enforce its ballot-access signature requirements and filing

deadlines against candidates and citizens wishing to place initiatives on the ballot. As




                                           1
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.221    Page 2 of 37



a result, some candidates and initiatives that likely would have qualified for the ballot

were excluded from the ballot.

      A candidate for Congress recently filed suit alleging that the combination of

Governor Whitmer’s executive orders and the State’s strict enforcement of its ballot-

access requirements effectively precluded him from obtaining access to the ballot and

thereby imposed a severe and intolerable burden on his First Amendment rights. United

States District Judge Terrence Berg of this Court and the Sixth Circuit agreed and

enjoined the State from strictly enforcing its signature requirements and filing deadlines

against the candidate. See Esshaki v. Whitmer, --- F.Supp. 3d ---, 2020 WL 1910154

(E.D. Mich. Apr. 20, 2020) (Berg., J.), aff’d in part and rev’d in part, Esshaki v.

Whitmer, --- F. App’x ---, 2020 WL 2185553 (6th Cir. May 5, 2020).

      In this action, Plaintiff SawariMedia LLC, a civil-rights organization that seeks

to place an initiative on Michigan’s 2020 general election ballot, brings a claim that

mirrors the one brought in Esshaki. SawariMedia alleges Governor Whitmer’s stay-at-

home orders, together with strict enforcement of Michigan’s signature requirement and

filing deadline, impose a severe and impermissible burden on its First Amendment

rights. For the same reasons that Judge Berg and the Sixth Circuit barred strict

enforcement of the ballot-access signature requirement and filing deadline against the

plaintiff in Esshaki, this Court will enjoin strict enforcement of them against

SawariMedia. Accordingly, SawariMedia’s motion for a preliminary injunction (see

Mot., ECF No. 2) is GRANTED on the terms set forth below.

                                            2
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.222     Page 3 of 37



                                            I

        The Michigan Constitution “reserve[s]” to “the people” the “power to propose

laws and to enact and reject laws, called the initiative.” Mich. Const., 1963, art. 2, § 9.

In order to “invoke the initiative,” a citizen must submit “petitions signed by a number

of registered electors, not less than eight percent … of the total vote cast for all

candidates for governor at the last preceding general election at which a governor was

elected.” Id. A total of 4,250,585 votes were cast in Michigan’s last general election

for Governor.1 Thus, 340,047 signatures were required in order to secure a spot for an

initiative proposal on Michigan’s 2020 general election ballot. Under Michigan law,

the petitions containing those signatures had to be filed with the Michigan Secretary of

State by not later than May 27, 2020. See Mich. Comp. Laws § 168.471 (requiring the

filing of initiative petitions with the Secretary of State “at least 160 days before the

election at which the proposed law would appear on the ballot”).

        Once signed petitions are filed with the Secretary of State, the Board of State

Canvassers “shall canvass the petitions to ascertain if the petitions have been signed by

the requisite number of qualified and registered [voters].” Mich. Comp. Laws

§ 168.476. During this canvassing process, the Board of State Canvassers, among other

things, reviews a “random sampl[e]” of signatures to determine if the signatures are

valid. (Decl. of Defendant Jonathan Brater, Michigan Director of Elections, at ¶7, ECF




1
    See https://mielections.us/election/results/2018GEN_CENR.html.
                                            3
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.223     Page 4 of 37



No. 7-2, PageID.149-151.) “Every petition within the random sample is reviewed for

facial validity,” and valid signatures are then “checked against the Qualified Voter File

[] to verify the signer’s registration status.” (Id., PageID.150.) The canvassing process

also allows interested parties to challenge a determination made about a signature’s

validity. (See id.) “It takes approximately 60 days to complete the random sampling

and challenge process.” (Id., PageID. 151.) The Board of State Canvassers must

complete their canvass and “shall make an official declaration of the sufficiency or

insufficiency of an initiative petition no later than 100 days before the election at which

the proposal is to be submitted.” Mich. Comp. Laws § 168.477(1).

      If the Board of State Canvassers declares that an initiative petition has sufficient

signatures, the Michigan Legislature then has “40 session days” to either “enact[]” the

proposal “without change or amendment” or reject the proposal. Mich. Const., 1963,

art. 2, § 9. “If the Legislature does not enact the proposal within 40 session days, the

Board of State Canvassers must prepare the proposal for the ballot by assigning a

numerical ballot designation and approving ballot wording by no later than the 60th day

prior to the election.” (Brater Decl. at ¶11, ECF No. 7-2, PageID.151-152, citing Mich.

Comp. Laws §§ 168.474a, 168.480.) Ballots are then prepared, printed, and mailed to

military and overseas voters. See Mich. Comp. Laws §§ 168.759a, 168.714.

      For the 2020 general election, the relevant dates are as follows:




                                            4
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20             PageID.224     Page 5 of 37




                  DATE                                          ACTION

              May 27, 2020                       Petitions for initiatives that include at
                                                 least 340,047 valid signatures must be
                                                  filed with the Michigan Secretary of
                                                                   State
      May 27, 2020 – July 23, 2020                 Board of State Canvassers canvass
                                                                 petitions
               July 24, 2020                       Board of State Canvassers declares
                                                whether an initiative petition is sufficient
                                                              or insufficient
            September 4, 2020                    Board of State Canvassers must assign
                                                   numerical designation and approve
                                                     ballot wording for all statewide
                                                                proposals
           September 21, 2020                    Printed ballots must be made available
                                                  for delivery to overseas and military
                                                                  voters
            November 3, 2020                                 General election


                                           II

                                           A

      SawariMedia “is a coalition of like-minded individuals who work together to

educate and promote their political views in the public arena.” (Decl. of Amani Sawari,

owner and manager of SawariMedia, at ¶2, ECF No. 2, PageID.66.) In the “summer of

2019,” SawariMedia media began planning to place an initiative on Michigan’s 2020

general election ballot pursuant to the process described above. (Id. at ¶4, PageID.66.)

That initiative seeks “to allow all [Michigan] prisoners regardless of the date on which

they were sentenced, the right to earn time off their sentences by incentivizing good

behavior, academic and professional achievement.” See http://mprca.info/petition.


                                           5
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.225    Page 6 of 37



       SawariMedia has “hired campaign staff” and has been “diligently campaigning”

in support of the initiative for nearly a year. (Sawari Decl. at ¶4, ECF No. 2,

PageID.66.2) It has, among other things, “purchased a website devoted to the initiative,

hosted several town-hall meetings [related to] the initiative, conducted multiple training

sessions across the state for canvassers of the [initiative], and purchased more than

thirty-four thousand (34,000) copies of the [initiative’s ballot] petition.” (Id.) It has

also “implemented a plan to collect the [required] number of signatures” so that the

initiative qualifies to be placed on the November 2020 general election ballot. (Id. at

¶6, PageID.67.) SawariMedia formally filed its ballot initiative petition with Defendant

Michigan Secretary of State on January 16, 2020, and it began collecting signatures as

of that date.




                                            B

       By early March, SawariMedia appeared to be well on its way to collecting a

sufficient number of signatures to place its initiative on the November 2020 general

election ballot. At that time, it had “collected approximately two-hundred fifteen

thousand (215,000) valid signatures” in support of the initiative – an average of over



2
  Ms. Sawari’s declaration in the record is unsigned. During the June 5, 2020,
hearing on Plaintiffs’ motion, Ms. Sawari affirmed under oath that the statements in
her declaration are true and accurate.
                                            6
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.226    Page 7 of 37



22,000 per week. (Id. at ¶¶ 3, 7, PageID.66-67.) And it had nearly two and a half months

to collect the remaining 125,000 signatures that it needed under Michigan law. But

then, the world changed.

          On March 10, 2020, the Michigan Department of Health and Human Services

identified the first two presumptive-positive cases of the COVID-19 coronavirus in

Michigan.3 Governor Whitmer declared a “State of Emergency” that same day. The

State of Emergency executive order recognized that COVID-19 “can easily spread from

person to person” and could “result in serious illness or death.”4 As the virus began to

spread rapidly across the State (and country), this Court closed to the public. Sports

leagues stopped holding games. Churches, synagogues, and mosques stopped holding

in-person services. And the federal government issued a series of recommended

guidelines to “slow the spread” of the virus. Large gatherings of people stopped taking

place, and citizens were urged not to leave their homes and not to allow others (even

family) to visit their homes.

          At this same time, Governor Whitmer began issuing a series of executive orders

to require “social distancing” and mitigate the spread of the virus in Michigan. These

executive orders included:




3
 See Gov. Whitmer Executive Order 2020-04, Declaration of State of Emergency,
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-521576--,00.html.
4
    Id.
                                             7
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.227    Page 8 of 37




     A March 13, 2020, executive order that prohibited the assembly of more than
       250 people in a shared space and closed all K-12 school buildings in the state.5
       This order provided that it did not “abridge protections guaranteed by the state
       or   federal   constitution   under   these   emergency    circumstances”     (the
       “Constitutional Exemption Language”).
     A March 16, 2020, executive order that closed various places of public
       accommodation, such as restaurants, bars, and gyms.6 This order did not include
       the Constitutional Exemption Language.
     A March 19, 2020, executive order that prohibited the assembly of more than 50
       people in a shared space.7 This order did include the Constitutional Exemption
       Language.

       On March 23, 2020, Governor Whitmer issued what has become known as the

“Stay-at-Home Order.”8 The Stay-at-Home Order, subject to very limited exceptions,

required “all individuals currently living within the State of Michigan … to stay at home

or at their place of residence. Subject to the same exceptions, all public and private




5
 See Gov. Whitmer Executive Order 2020-5, Temporary Prohibition on Large
Assemblages and Events, Temporary School Closures, https://www.michigan.gov/
whitmer/0,9309,7-387-90499_90705-521595--,00.html.
6
 See Gov. Whitmer Executive Order 2020-9, Temporary Restrictions on the Use of
Places of Public Accommodation, https://www.michigan.gov/whitmer/0,9309,7A-
387-90499_90705-521789--,00.html.
7
  See Gov. Whitmer Executive Order 2020-11, Temporary Prohibition on Large
Assemblages and Events, Temporary School Closures, https://www.michigan.gov/
whitmer/0,9309,7-387-90499_90705-521890--,00.html.
8
  See Gov. Whitmer Executive Order 2020-21, Temporary Requirement to Suspend
Activities That Are Not Necessary to Sustain or Protect Life,
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-522626--,00.html.

                                             8
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.228     Page 9 of 37



gatherings of any number of people occurring among persons not part of a single

household [were also] prohibited.”9 The Stay-at-Home Order further prohibited all

persons and entities from “operat[ing] a business or conduct[ing] operations that require

workers to leave their homes or places of residence except to the extent that those

workers are necessary to sustain or protect life or to conduct minimum basic

operations.”10 It also required all persons to remain at least six feet apart. Importantly,

and unlike the executive orders issued on March 13 and March 19, the Stay-at-Home

Order did not include the Constitutional Exemption Language.         On April 9, April

24, and May 1, 2020, Governor Whitmer issued additional executive orders extending

the requirement that Michigan residents stay in their homes.11 None of those extensions

included the Constitutional Exemption Language.

           On May 7, May 18, and May 21, Governor Whitmer again issued executive

orders extending the stay-at-home provisions.12 While these orders still required

Michiganders to remain at home, each of the extensions did include the Constitutional

Exemption Language.13 The May 21 extension of the Stay-at-Home Order kept in place




9
    Id.
10
     Id.
11
     See Gov. Whitmer Executive Orders 2020-42, 2020-59, and 2020-70.
12
     See Gov. Whitmer Executive Orders 2020-77, 2020-92, and 2020-96.
13
   The April 9, April 24, May 1, May 7, May 18, and May 21 executive orders
extending the stay-at-home requirement each contained some limited modifications
to the initial Stay-at-Home Order. Aside from the inclusion of the Constitutional
                                            9
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.229     Page 10 of 37



 the requirement that Michigan residents stay at home through and beyond May 27, 2020

 – the filing deadline for initiative petitions.

         Each of Governor Whitmer’s executive orders provided that “[c]onsistent with

 [Mich. Comp. Laws §] 10.33 and [Mich. Comp. Laws §] 30.405(3), a willful violation

 of this order is a misdemeanor.”14

                                               C

         Beginning in early-to-mid March, in order to comply with Governor Whitmer’s

 executive orders, SawariMedia “postponed many of [its] efforts to collect signatures”

 in support of its ballot initiative. (Sawari Decl. at ¶10, ECF No. 2, PageID.67.) Unable

 to collect signatures in person, SawariMedia attempted to collect signatures by mailing

 petitions to potentially interested signers. But that effort cost “a substantial amount of

 money” and was hampered by lengthy delays in the processing of mail in Michigan.

 (Id. at ¶23, PageID.69.) SawariMedia insists that Governor Whitmer’s executive

 orders, and the enforcement of those orders, “made it impossible” to collect the required

 number of signatures by the May 27, 2020, filing deadline. (Id. at ¶20, PageID.69.)

                                              III

         This action is brought by SawariMedia and Co-Plaintiffs Deborah Parker, Judy

 Kellogg, and Paul Ely against Governor Whitmer, Michigan Secretary of State Jocelyn



 Exemption Language in the May 7, May 18, and May 21 executive orders, none of
 the other modifications are relevant to the Court’s analysis.
 14
      See, e.g., Gov. Whitmer Executive Orders 2020-21, 2020-77, 2020-96.
                                              10
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.230     Page 11 of 37



 Benson, and Michigan’s Director of Elections Jonathan Brater. Parker, Kellogg, and

 Ely are each Michigan citizens who say that they would have signed SawariMedia’s

 ballot initiative petition but for Governor Whitmer’s executive orders. (See

 Declarations, ECF No. 2, PageID.71-76.) In addition, Parker says that she “requested

 that a copy of the petition be mailed to [her]” so that she could sign the petition and

 return it to SawariMedia, but she has “yet to receive it in the mail.” (Parker Decl. at ¶8,

 ECF No. 2, PageID.72.)

        Plaintiffs’ Complaint contains three counts. In Counts I and II, Plaintiffs allege

 that Defendants’ strict enforcement of the May 27, 2020, filing deadline and the

 requirement that SawariMedia collect 340,047 signatures under the present

 circumstances violates their First and Fourteenth Amendment rights. (See Compl. at ¶¶

 49-60, ECF No. 1, PageID.10-11.) In Count III, Plaintiffs claim that Defendants have

 violated Plaintiffs’ Fourteenth Amendment rights by “refus[ing] to apply this Court’s

 previous Order in Esshaki v. Whitmer, et al.” to SawariMedia’s ballot initiative. (Id. at

 ¶¶ 61-65, PageID.12.)

         Plaintiffs have also filed a motion for a temporary restraining order and/or a

 preliminary injunction. (See Mot., ECF No. 2.) In the motion, Plaintiffs ask the Court

 to enter an order prohibiting Defendants from enforcing the signature requirement and

 filing deadline for ballot initiative petitions. (See id.)

        Plaintiffs mailed copies of their Complaint and motion to the Court on May 4,

 2020. However, due to a delay in docketing pro se filings in this Court due to reduced

                                               11
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.231     Page 12 of 37



 in-person staffing during the COVID-19 pandemic, neither document was processed or

 posted to the Court’s docket until May 20, 2020. (See Docket). Once the Court became

 aware of this action and the emergency nature of Plaintiffs’ motion, it immediately

 scheduled and held an on-the-record telephonic status conference with Plaintiffs and

 counsel for the Defendants, and it set an expedited briefing schedule on Plaintiffs’

 motion. Defendants filed their response to the motion on May 27, 2020, Plaintiffs filed

 their reply on June 1, 2020, and Defendants filed a sur-reply. (See Def.s’ Resp. Br., ECF

 No. 7; Pl.s’ Reply Br., ECF No. 12; Def.s’ Sur-reply, ECF No. 16.) The Court held a

 hearing on the motion on June 5, 2020.

                                            IV

       A preliminary injunction “is an extraordinary and drastic remedy.” S. Glazer’s

 Distribs. of Ohio v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017)

 (quoting Munaf v. Geren, 553 U.S. 674, 689–90 (2008)). Although the movant “is not

 required to prove his case in full at a preliminary injunction hearing,” Certified

 Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th Cir.

 2007), a preliminary injunction should not “be granted lightly.” S. Glazer’s, 860 F.3d

 at 849.

       A district court balances four factors when considering a motion for a

 preliminary injunction or a temporary restraining order: “(1) whether the movant has a

 strong likelihood of success on the merits; (2) whether the movant would suffer

 irreparable injury absent the injunction; (3) whether the injunction would cause

                                            12
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.232     Page 13 of 37



 substantial harm to others; and (4) whether the public interest would be served by the

 issuance of an injunction.” Id. (quotations omitted). The last two factors “merge when

 the Government is the opposing party.’” Nken v. Holder, 556 U.S. 418, 435 (2009).

       “[T]hese are factors to be balanced, not prerequisites to be met.” Id. “[N]o one

 factor is controlling.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th

 Cir. 2000). “When evaluating these factors for an alleged constitutional violation, the

 likelihood of success on the merits often will be the determinative factor.” Thompson

 v. DeWine, --- F.3d ---, 2020 WL 2702483, at *2 (6th Cir. May 26, 2020) (internal

 quotation marks omitted). See also Bays v. City of Fairborn, 668 F.3d 814, 819 (6th

 Cir. 2012) (recognizing that in First Amendment cases, “the crucial inquiry is usually

 whether the plaintiff has demonstrated a likelihood of succeed on the merits”).

                                            V

       The Court begins with the first factor of the preliminary injunction analysis:

 whether Plaintiffs have shown a substantial likelihood of success on the merits of their

 claims. The Court concludes that they have.

                                            A

       “[A]lthough the Constitution does not require a state to create an initiative

 procedure, if it creates such a procedure, the state cannot place restrictions on its use

 that violate the federal Constitution[.]” Thompson, 2020 WL 2702483, at *2. Sixth

 Circuit precedent “dictates” that this Court review Plaintiffs’ First Amendment

 challenges to Michigan’s signature requirement and filing deadline for ballot initiatives

                                            13
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.233        Page 14 of 37



 “under the Anderson-Burdick framework.”15 Id. Analysis under that framework

 involves several steps:

              First, we determine the burden the State’s regulation
              imposes on the plaintiffs’ First Amendment rights. When
              States impose “reasonable nondiscriminatory restrictions[,]”
              courts apply rational basis review and “‘the State’s important
              regulatory interests are generally sufficient to justify’ the
              restrictions.” Burdick v. Takushi, 504 U.S. 428, 434, 112
              S.Ct. 2059, 119 L.Ed.2d 245 (1992) (quoting Anderson v.
              Celebrezze, 460 U.S. 780, 788, 103 S.Ct. 1564, 75 L.Ed.2d
              547, (1983)). But when States impose severe restrictions,
              such as exclusion or virtual exclusion from the ballot, strict
              scrutiny applies. Id. at 434, 112 S.Ct. 2059; Schmitt [v.
              LaRose], 933 F.3d [628,] 639 [6th Cir. 2019] (“The hallmark
              of a severe burden is exclusion or virtual exclusion from the
              ballot.”). For cases between these extremes, we weigh the
              burden imposed by the State’s regulation against “ ‘the
              precise interests put forward by the State as justifications for
              the burden imposed by its rule,’ taking into consideration
              ‘the extent to which those interests make it necessary to
              burden the plaintiff’s rights.’ ” Burdick, 504 U.S. at 434, 112
              S.Ct. 2059 (quoting Anderson, 460 U.S. at 789, 103 S.Ct.
              1564).

 Id. at ** 2-3 (emphasis added). See also Esshaki, 2020 WL 1910154, at *4 (describing

 the applicable Anderson-Burdick framework).

                                             B

                                             1

       The Court begins its analysis under Anderson-Burdick by determining the

 severity of the burden that Defendants have placed upon Plaintiffs’ First Amendment


 15
   See Anderson v. Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, 504 U.S.
 428 (1992).
                                            14
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.234     Page 15 of 37



 rights. In two very recent cases, another Judge on this Court (Judge Berg) and the Sixth

 Circuit evaluated the First Amendment burdens imposed by the combination of a state’s

 enforcement of ballot-access provisions and a Governor’s stay-at-home orders issued

 during the COVID-19 pandemic.

       The first of those cases is Esshaki, supra. The plaintiff in that case, Eric Esshaki,

 was a candidate for the United States Congress in Michigan’s Eleventh Congressional

 District. See Esshaki, 2020 WL 1910154, at *2. Under Michigan law, Esshaki needed

 to collect 1,000 valid signatures by April 21, 2020, in order to qualify for the August 4,

 2020, primary ballot. See id. At the time Governor Whitmer issued the Stay-at-Home

 order on March 23, 2020, Esshaki had collected approximately 700 signatures.

 According to Esshaki, Governor Whitmer’s Stay-at-Home Order “for all practical

 purposes denied [him] the opportunity to collect the [remaining] signatures that [he]

 needed during the timeframe between March 23 and April 21.” Id. Esshaki then filed

 suit against Governor Whitmer, Director Brater, and Secretary Benson. He claimed

 that enforcement of the signature requirement and filing deadline “under the present

 circumstances” and “without exception for consideration or consideration of the

 COVID-19 pandemic or [Governor Whitmer’s] Stay-at-Home Orders” violated his

 First Amendment rights. Esshaki, 2020 WL 2185553, at *1.

       Judge Berg analyzed Esshaki’s claim under the Anderson-Burdick framework

 and determined that the combination of the State’s ballot access laws and the Stay-at-

 Home Order placed a severe burden on Esshaki’s constitutional rights. Judge Berg

                                            15
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.235        Page 16 of 37



 explained that the State “pulled the rug out from under” Esshaki and other candidates

 who needed to circulate petitions while the Stay-at-Home order was in place:

              The reality on the ground for Plaintiff and other candidates
              is that state action has pulled the rug out from under their
              ability to collect signatures. Since March 23, 2020,
              traditional door-to-door signature collecting has become a
              misdemeanor offense; malls, churches and schools and other
              public venues where signatures might be gathered have been
              shuttered, and even the ability to rely on the mail to gather
              signatures is uncertain—if not prohibitively expensive.
              Absent relief, Plaintiff’s lack of a viable, alternative means
              to procure the signatures he needs means that he faces virtual
              exclusion from the ballot. After considering Defendants’
              arguments, this Court has little trouble concluding that the
              unprecedented—though           understandably      necessary—
              restrictions imposed on daily life by the Stay-at-Home
              Order, when combined with the ballot access requirements
              of Sections 168.133 and 168.544f, have created a severe
              burden on Plaintiff’s exercise of his free speech and free
              association rights under the First Amendment, as well as his
              due process and equal protection rights under the Fourteenth
              Amendment—as expressed in his effort to place his name on
              the ballot for elective office. See Libertarian Party of Ky. [v.
              Grimes], 835 F.3d [570, 574 (6th Cir. 2016)] (“The hallmark
              of a severe burden is exclusion or virtual exclusion from the
              ballot.”). Accordingly, a strict scrutiny analysis is
              appropriate here. See, e.g., Faulkner v. Va. Dep’t. of
              Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25, 2020)
              (applying strict scrutiny to candidate’s ballot access claim in
              light of state’s COVID-19 restrictions).
 Esshaki, 2020 WL 1910154, at *6.

       On appeal, the Sixth Circuit held that Judge Berg had “properly applied the

 Anderson-Burdick test” and had “correctly determined that the combination of the

 State’s strict enforcement of the ballot-initiative provisions and the Stay-at-Home



                                            16
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.236     Page 17 of 37



 Orders imposed a severe burden on the plaintiff’s ballot access, so strict scrutiny

 applied.” Esshaki, 2020 WL 2185553, at *1.

       The second case is Thompson, supra. In Thompson, “three individuals and two

 organizations” were “obtaining signatures in support of initiatives to amend the Ohio

 Constitution.” Thompson, 2020 WL 2702483, at *1. “While Plaintiffs were advancing

 their petitions for the November 3, 2020 general election, the world was stunned by the

 advent of [the COVID-19 pandemic].” Thompson, 2020 WL 2557064, at *1 (S.D. Ohio

 May 19, 2020). “In an effort to respond rapidly to this threat, Ohio Governor Mike

 DeWine, in Executive Order 2020-01D, authorized Ohio Department of Health Director

 Amy Acton, M.D., to formulate general treatment guidelines to curtail the spread of

 COVID-19 in Ohio. In accordance with Governor DeWine’s Executive Order, Dr.

 Acton issued several Director’s Orders, one of which required all individuals living in

 Ohio to stay home beginning March 22, 2020 subject to certain exceptions.” Id.

       The plaintiffs in Thompson then filed suit against Governor DeWine and others.

 The plaintiffs claimed that “Ohio’s strict enforcement of its requirements for placing

 local initiatives and constitutional amendments on the ballot unconstitutionally

 burden[ed their] First Amendment rights in light of the ongoing pandemic and Ohio’s

 emergency orders.” Id. at *2. The district court reviewed the plaintiffs’ claims under

 the Anderson-Burdick framework and, for the same reasons as in Esshaki, it found that

 the combination of Ohio’s strict application of its ballot-access requirements and Ohio’s



                                            17
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.237     Page 18 of 37



 stay-at-home orders imposed a severe burden on the plaintiffs’ constitutional rights. See

 id. at ** 12-14.

        The Sixth Circuit reversed. It held that the burden on the plaintiffs was not severe

 for two primary reasons. First, the Sixth Circuit found it “vitally important” that Ohio’s

 stay-at-home orders included significant “express exemption[s]” for First Amendment

 activity. Thompson, 2020 WL 2702483, at *3. More specifically, “[f]rom the first

 Department of Health Order issued on March 12, Ohio made clear that its stay-at-home

 order did not apply to ‘gatherings for the purpose of the expression of First Amendment

 protected speech.’ And in its April 30 order, [Ohio] declared that its stay-at-home

 restrictions did not apply to ‘petition or referendum circulators.’” Id. (internal citation

 omitted). Second, “Ohio [began] to lift their stay-at home restrictions” prior to the

 relevant filing deadline. Id. at *4. The plaintiffs in Thompson had a “five-week period

 from Ohio’s rescinding of its [stay-at-home] order until the deadline to submit an

 initiative petition.” Id. Based largely on these factors, the Sixth Circuit held in

 Thompson that the burden on plaintiffs was only “intermediate” and was not “severe.”

 Id. at ** 4-5.

                                             2

        In assessing the impact of the burden on Plaintiffs’ First Amendment rights, the

 question that the Court must now resolve is: is the burden more like the burden in

 Esshaki (severe) or more like Thompson (intermediate)? The burden is more like

 Esshaki and is therefore severe.

                                             18
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20             PageID.238     Page 19 of 37



        Like the plaintiff in Esshaki, the Plaintiffs here faced a daunting signature

 requirement with a firm deadline in the midst of the COVID-19 pandemic. And from

 March 23, 2020, through May 7, 2020, the Plaintiffs in this action were subject to the

 exact same Stay-at-Home Order (and the extensions of that order) as the plaintiff in

 Esshaki – an order that prohibited Michiganders from leaving their homes except in

 very limited circumstances. Then, from May 7 through May 27, 2020 (the petition

 submission deadline), the Plaintiffs here were subject to three additional executive

 orders that continued to require Michigan residents to stay in their homes and avoid all

 public and private gatherings except as expressly authorized. Just as in Esshaki, the

 State “pulled the rug out from under the ability [of Plaintiffs] to collect signatures” and

 “[a]bsent relief, [Plaintiffs’] lack of a viable, alternative means to procure the signatures

 [they] need[] means that [they] face virtual exclusion from the ballot.” Esshaki, 2020

 WL 1910154, at *6. Thus, as in Esshaki, this burden on Plaintiffs’ First Amendment

 rights is severe.

        The burden is unlike Thompson for two primary reasons. First, and most

 importantly, in Thompson, “none of Ohio’s pandemic response regulations changed the

 status quo on the activities Plaintiffs could engage in to procure signatures for their

 petition.” Thompson, 2020 WL 2702483, at *3 (emphasis added). As the Sixth Circuit

 emphasized, and as described above, Ohio’s stay-at-home orders included two

 provisions that clearly allowed the plaintiffs to circulate their petitions. The first

 provision “made clear that its stay-at-home order did not apply to ‘gatherings for the

                                              19
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.239    Page 20 of 37



 purpose of the expression of First Amendment protected speech.’” Thompson, 2020 WL

 2702483, at *3. The second exemption “declared that its stay-at-home restrictions did

 not apply to ‘petition or referendum circulators.’” Id. These “express exemptions” were

 “vitally important” to the Sixth Circuit’s determination that Ohio’s stay-at-home orders

 did not impose a severe burden on the plaintiffs’ First Amendment rights. Id.

       In sharp contrast here, Governor Whitmer’s initial Stay-at-Home Order and the

 April 9, April 24, and May 1, 2020, extensions of that order – which covered the six-

 week period from March 23, 2020, through May 7, 2020 – did not include any language

 exempting any constitutionally protected activity, much less language specifically

 exempting petition circulating.16 And while the May 7, May 18, and May 21 executive


 16
    Defendants stress that even though the Stay-at-Home Order, and the April 9, April
 24, and May 1 extensions of that order, did not expressly exempt constitutionally
 protected activities, the orders were “interpreted” to allow for those activities.
 (Def.s’ Resp., ECF No. 7, PageID.114-115.) This “interpretation” was found on the
 State of Michigan’s website in a “frequently asked questions” document. (See id.)
 But as the Sixth Circuit highlighted in Thompson, while “executive officials in
 Michigan informally indicated [in the FAQ’s] that they would not enforce [the Stay-
 at-Home Order and the extensions of that order] against those engaged in protected
 activity …. that promise is not the same thing as putting the restriction in the order
 itself.” Thompson, 2020 WL 2702483, at *3 (emphasis added) (distinguishing the
 Ohio stay-at-home orders at issue in Thompson from the Michigan stay-at-home
 orders at issue in Esshaki). See also Fair and Equal Michigan, Mich. Ct. Claims
 Case No. 20-000095, at 10-11 (June 6, 2020) (noting that the State’s frequently-
 asked-questions document “did not have the force of law” and, notwithstanding that
 document, individuals who gathered for the purpose of expressing their political
 views during the pendency of the Stay-at-Home Order were “in jeopardy of arrest”).
 Moreover, two of Governor Whitmer’s previous orders – i.e., the executive orders
 issued on March 13, 2020, and March 19, 2020 (described above) – did include
 language purporting to exempt constitutionally protected activity, but that language
 was omitted from the Stay-at-Home Order and the April 9, April 24, and May 1
                                           20
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.240     Page 21 of 37



 orders extending the Stay-at-Home Order did include the Constitutional Exemption

 Language, it is far from clear that that language permitted citizens to gather petition

 signatures. The Constitutional Exemption Language provided that the restrictions

 imposed by the Governor did not “abridge protections guaranteed by the state or federal

 constitution under these emergency circumstances.”17 But that begs the difficult

 question: how do “these emergency circumstances” impact constitutional protections?

 Do citizens have a First Amendment right to gather signatures in public at the height of

 a raging COVID-19 pandemic that threatens the health and, indeed, the lives of millions

 of Americans?18 Notably, the exemptions from the stay-at-home order in Thompson

 raised no such questions. On the contrary, the Sixth Circuit found them to be “clear.”

 Thompson, 2020 WL 2702483, at *3. For these reasons, the Constitutional Exemption

 Language – which was present only in the orders covering the last twenty days of the

 signature-collection period – did not meaningfully lessen the burden on Plaintiffs’ First



 extensions of that order. Under these circumstances, it would be unreasonable to
 interpret the Stay-at-Home Order, and the April 9, April 24, and May 1 extensions
 of that order, as purporting to exempt constitutionally protected activity.
 17
    See, e.g., Gov. Whitmer Executive Order 2020-77, supra (emphasis added).
 18
    There are no obvious answers to the questions posed above. But there is at least
 some authority for the proposition that liberties that citizens enjoy under the
 Constitution may be subject to at least some otherwise impermissible restraints
 during a public health crisis. See, e.g., Jacobson v. Massachusetts, 197 US 11 (1905);
 Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 925 (6th Cir. 2020) (recognizing that
 during a public health emergency it may be appropriate to apply a “state-friendly
 standard of review” to a governmental restraint on liberty taken to combat the
 emergency even though “in normal times there is no way” that the restraint would
 “pass constitutional muster”).
                                            21
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.241     Page 22 of 37



 Amendment rights in the same manner or to the same extent as the exemptions in

 Thompson.

       Second, this case is unlike Thompson because in Thompson, Ohio’s stay-at-home

 order was “rescinded” before the relevant filing deadline and the plaintiffs had five full

 weeks to finish gathering their required signatures. Id. at *4. During that five-week

 period, both the plaintiff signature-gatherers and the citizens the plaintiffs wished to

 solicit were free to leave their homes and to appear in public places. Here, in contrast,

 Governor Whitmer’s executive orders requiring Michiganders to stay at home remained

 in place up through the May 27 deadline for the submission of petitions. The lifespan

 of those orders supports the conclusion that, in combination with strict enforcement of

 the signature requirement and filing deadline, they imposed a severe burden on

 Plaintiffs’ First Amendment rights. See id. (explaining that the Sixth Circuit had “found

 a severe burden in Esshaki because Michigan’s stay-at-home order remained in effect

 through the deadline to submit ballot-access petitions”).19




 19
   The executive orders in effect for the last twenty days of the collection period –
 between May 7 and May 27 – contained the Constitutional Exemption Language,
 but for the reasons explained above, that language did not meaningfully limit the
 extent of the burden imposed on Plaintiffs’ First Amendment rights. But even if that
 language did somehow lessen the burden, that reduction lasted only twenty days and
 did not render non-severe the overall burden on Plaintiffs’ First Amendment rights
 caused by all of the Governor Whitmer’s executive orders.
                                            22
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.242     Page 23 of 37



                                              3

        Defendants raise several arguments in support of their position that the burden

 here is not severe. None persuade the Court that the burden on Plaintiffs’ First

 Amendment rights is less than severe.

                                              a

        Defendants first argue that the burden is not severe because notwithstanding

 Governor Whitmer’s Stay-at-Home order, Plaintiffs had plenty of time to collect the

 required number of signatures before the May 27, 2020, filing deadline. (See Def.s’

 Reply Br., ECF No. 7, PageID.127-128.) Defendants say that Plaintiffs could have

 begun circulating their petitions on November 29, 2019, but “Plaintiffs decided late to

 start circulating their petitions” and did not start collecting signatures until January 16,

 2020. (Id.) Defendants insist that Plaintiffs are responsible for that delay and the

 resulting inability to collect the required number of signatures. (See id.) The Court

 disagrees.

        Judge Berg rejected a similar argument in Esshaki, and the argument fares no

 better here. Plaintiffs have shown diligence collecting their signatures. Plaintiffs

 collected over sixty percent of the required number of signatures – an average of over

 22,000 signatures per week – during a cold Michigan winter and were easily on pace to

 collect the required 340,047 signatures before the May 27 deadline. Indeed, as Judge

 Berg recognized in Esshaki, “warmer spring weather [that] would accommodate

 outdoor activities [would] be more conducive to large social gatherings and door-to-

                                             23
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20             PageID.243     Page 24 of 37



 door canvassing.” Esshaki, 2020 WL 1910154, at *4. As in Esshaki, “[i]t is not enough

 to merely assert that [plaintiffs’] successful collection of [sixty] percent of the requisite

 signatures with [more than two months] left to go is somehow evidence of dilatory

 behavior.” Id.

                                              b

         Next, Defendants assert that the burden is not severe because Plaintiffs could

 have collected signatures and circulated petitions in the thirteen days between Governor

 Whitmer’s State of Emergency executive order on March 10, 2020, and the issuance of

 the Stay-at-Home Order on March 23. Defendants insist that during that time, the State

 “by no means required or even suggested that Plaintiffs must suspend their signature

 collection efforts immediately or indefinitely.” (Def.s’ Resp., ECF No. 7, PageID.128-

 129.)

         But that argument “both defies good sense and flies in the face of all other

 guidance that the State was offering to citizens at that time.” Esshaki, 2020 WL

 1910154, at *5. As the Court recognized in Esshaki, at the time Governor Whitmer

 issued her State of Emergency executive order, the State was urging citizens to “reduce

 in person gatherings” and limit their interactions with “vulnerable population.” Id.

 “Instead of ‘doubling down’ on door-to-door signature collection efforts between

 March 10th and March 23rd – increasing the risk that Plaintiff[s] and [their] supporters

 could possibly be exposed to the COVID-19 virus by engaging in repeated close-contact

 with potential petition signers or unknowingly transmit[ting] it to others – prudence at

                                              24
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.244      Page 25 of 37



 that time counseled in favor of doing just the opposite.” Id. Plaintiffs should be

 commended for putting the public health of Michiganders above their own self-interest

 and desire to collect the required number of signatures, not denigrated for making that

 conscientious choice. See also Fair Maps Nevada v. Cegavske, 2020 WL 2798018, at

 *13 (D. Nev. May 29, 2020) (“The Court does not find the fact Plaintiffs stopped

 collecting signatures in early March—after the COVID-19 outbreak started in Nevada,

 but before the Stay at Home Order went into effect—weighs against finding diligence

 here. Forcing circulators to go out to collect signatures during the COVID-19 pandemic

 is unreasonable and unwise.”).

                                             c

       Defendants next argue that the burden placed upon Plaintiffs is not severe

 because “Plaintiffs [] had the ability to continue collecting signatures by switching to

 the use of regular mail.” (Def.’s Resp., ECF No. 7, PageID.130.) Defendants suggest

 that Plaintiffs could have paid to mail petitions to registered voters and then included a

 paid “self-addressed stamped envelope” so that voters could mail the signed petition

 back to Plaintiffs. (Id.) This argument was properly rejected in Esshaki:

              Further, the unforeseen nature of such an expense here surely
              magnifies its burden: no candidate, at the time they initially
              declared for office, could have anticipated that at the end of
              March, just when in-person signature collecting might be
              expected to be ramping up, there would arise the sudden
              need to switch to a mail-only signature campaign. While
              Plaintiff is not entitled to free access to the ballot, the
              financial burden imposed by an unforeseen but suddenly
              required mail-only signature campaign is far more than an

                                            25
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20         PageID.245       Page 26 of 37



             incidental campaign expense or reasonable regulatory
             requirement. For any candidate other than those with
             unusually robust financial means, such a last-minute
             requirement could be prohibitive. Compare Libertarian
             Party of Ky. v. Grimes, 835 F.3d 570, 577 (6th Cir. 2016)
             (“the incidental costs of gathering signatures on petitions do
             not come close to exclusion from the ballot, and thus do not
             impose a severe burden on ballot access”) with Lubin, 415
             U.S. at 718, 94 S.Ct. 1315 (holding that a $701.60 filing fee
             is an unconstitutional burden on indigent candidate with no
             alternative mechanism to get his name on the ballot).

             Furthermore, though the Court finds that a mail-only
             campaign for the remaining signatures would impose more
             than an incidental cost on Plaintiff and candidates like him,
             in the context of the COVID-19 pandemic, the efficacy of a
             mail-based campaign is unproven and questionable at best.
             Conducting an effective mail campaign in the current
             environment presents a significant hurdle. Such a mail-only
             signature gathering campaign assumes both a fully
             operational postal service and a public willing to walk to the
             mailbox, open physical envelopes, sign a petition, and
             deposit the envelope back into a mailbox or make a trip to
             the Post Office. Today, sadly, ample reasons exist to
             question the plausibility of each of those assumptions. For
             one, the United States Postal Service has itself been affected
             by the COVID-19 virus: As of April 7, 2020, more than 386
             postal workers have tested positive for the virus nationwide
             and mail delays have been confirmed in Southeast
             Michigan. Media reports extensively discuss the risks of
             contracting COVID-19 from mail, suggesting, at least
             anecdotally, that the issue may be of widespread public
             concern or even fear. Getting voters to return signatures by
             mail in normal times is difficult. In these unprecedented
             circumstances, the efficacy of a mail-only signature
             gathering campaign is simply an unknown. Forcing
             candidates—through little fault of their own—to rely on the
             mails as their only means of obtaining signatures presents a
             formidable obstacle of unknown dimension.

 Esshaki, 2020 WL 1910154, at *5.

                                          26
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.246    Page 27 of 37




       There is evidence in this record – through the declarations of Sawari and Parker

 – that Plaintiffs attempted to send petitions through the mail, but due to delays at the

 postal service, that attempt was not successful. (See Sawari Decl. at ¶23, ECF No 2,

 PageID.69; Parker Decl. at ¶8, ECF No. 2, PageID.72.) The Court is not persuaded that

 the potential availability of an expensive – and uncertain – mailing campaign lessened

 the burden on Plaintiffs here.

                                            d

       Finally, Defendants argue that it was the COVID-19 pandemic, not any actions

 taken by Governor Whitmer or the other Defendants, that caused Plaintiffs to fall short

 of the signature requirement by the filing deadline. While the pandemic undoubtedly

 did play some role in preventing Plaintiffs from gathering the required amount of

 signatures, the root cause of Plaintiffs’ inability to collect signatures was Governor

 Whitmer’s executive orders that required Michigan residents to remain in their homes

 for more than two months. Indeed, as Judge Berg aptly concluded in Esshaki, it was

 “state action” that “pulled the rug out from under the[] ability to collect signatures.”

 Esshaki, 2020 WL 1910154, at *6 (emphasis added). And the Sixth Circuit affirmed

 that determination. See Esshaki, 2020 WL 2185553, at *1. See also Fair and Equal

 Michigan v. Benson, Mich. Ct. Claims Case No. 20-000095, at 11 (June 6, 2020)

 (rejecting argument in action by different ballot-initiative petitioners challenging the




                                           27
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.247     Page 28 of 37



 same filing deadline and signature requirement at issue here that “it was not the state

 action that burdened the plaintiff’s ability to seek signatures but the pandemic itself”).

        Thus, for all of the reasons stated above, the Court concludes that Michigan’s

 signature requirement and filing deadline for ballot initiative petitions, in combination

 with Governor Whitmer’s Stay-at-Home Order, severely burdened Plaintiffs’

 constitutional right to the ballot.

                                             C

        The next question the Court must answer is: under the current circumstances and

 as applied to Plaintiffs, are Michigan’s signature requirement and filing deadline for

 initiative petitions “narrowly drawn to advance a state interest of compelling

 importance.” Burdick, 504 U.S. at 434. The Court concludes that they are not.

        The Court acknowledges that the signature requirement and filing deadline may

 serve compelling interests, including ensuring the integrity of the electoral process and

 ensuring that initiatives have a modicum of public support before appearing on the

 ballot. But as in Esshaki, the signature requirement and filing deadline are not

 “narrowly tailored to the context of the COVID-19 pandemic – as [they] would need to

 be to survive a strict scrutiny analysis.” Esshaki, 2020 WL 1910154, at *7.

        First, maintaining the current petition filing deadline is not essential to ensure

 the integrity of the election process under these circumstances. While modifying the

 filing deadline would reduce the time to canvass Plaintiffs’ petitions and resolve

 challenges, present the initiative to the Michigan Legislature, and prepare ballots for

                                            28
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.248    Page 29 of 37



 the November general election, as set forth in detail in the footnote below, there would

 still be sufficient time to complete those important tasks even with an extension.20 The

 Court is not persuaded that modifying the filing deadline would prevent the State from

 completing its work before ballots need to be printed in late September. See Fair Maps

 Nevada, 2020 WL 2798018, at *16 (holding that ballot-access deadline was not

 narrowly tailored in context of the COVID-19 pandemic and Nevada’s stay-at-home

 order and rejecting argument that extending time to collect signatures would prevent


 20
    Under normal circumstances, the State would have 117 days between the May 27,
 2020, filing deadline for ballot initiative petitions and the September 21, 2020,
 deadline to complete all of its pre-election tasks and print and mail general election
 ballots to overseas voters. As of the date of this Opinion and Order, there are 103
 days between now and September 21. Even if some of that remaining time is
 allocated to Plaintiffs to collect signatures, it seems that the State would have enough
 time to complete its tasks. In fact, it appears that each step in the process could
 reasonably be shortened. For instance, the Michigan Legislature ordinarily has 40
 “session days” to consider a ballot proposal, but, when motivated, it has passed bills
 in far less time. See http://legislature.mi.gov/doc.aspx?2020-SB-0858 (tracking bill
 that Legislature took up and passed within 14 days during pandemic). Moreover, it
 seems reasonable to conclude that the Board of State Canvassers could complete its
 work and resolve all challenges in less than the ordinarily-allotted amount of time
 that is currently provided for that work. Indeed, in an ordinary election cycle, the
 Board must complete its work within that time even if a large number of petitions
 are filed. And Defendants have not identified any evidence that the Board faces a
 heavy docket of petitions for review this cycle. There is simply no evidence in this
 record that the Board could not complete its work with respect to Plaintiffs’ one
 initiative petition in a much shorter time period if necessary. Finally, the Board
 could immediately begin its review of the 215,000 signatures that SawariMedia has
 already collected – while SawariMedia seeks to collect the remaining 125,000
 signatures – thereby reducing any possibility that it would run out of time to review
 signatures that SawariMedia gathers at a later date.

                                           29
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.249       Page 30 of 37



 defendants from “not hav[ing] enough time to properly do their job …. There does

 appear to be enough time to do everything [d]efendants would normally do on an

 expedited timeline”).

       Next, the State may achieve its interest in ensuring that a ballot initiative has a

 sufficient modicum of support without adhering to the signature threshold currently in

 effect. As Judge Berg explained in Esshaki:

              [E]ven assuming the State has a compelling interest in the
              need to ensure a modicum of support through the
              enforcement of the signature requirement, the regulatory
              means to accomplish that compelling interest are not
              narrowly tailored to the context of the COVID-19
              pandemic—as it would need to be to survive a strict scrutiny
              analysis. This is because under typical conditions, Plaintiff’s
              ability to obtain one thousand signatures from registered
              voters would be a valid indication that he has earned the
              “modicum of support” the Michigan Legislature deemed
              sufficient to appear on the ballot. When setting the
              requirement at one thousand signatures, the Michigan
              Legislature intended that candidates be allowed until April
              21, 2020—under normal, non-pandemic conditions—to
              gather one thousand signatures using all of the traditionally
              effective means to do so. The March 23, 2020 Stay-at-Home
              Order, for reasons already discussed, effectively halted
              signature-gathering by traditional means, reducing the
              available time prescribed by the Michigan Legislature to
              gather one thousand signatures by twenty-nine days. Thus, a
              state action narrowly tailored to accomplish the same
              compelling state interest would correspondingly reduce the
              signature requirement to account for the lost twenty-nine
              days. Or, to state it differently, even assuming the State
              generally has a compelling interest in ensuring candidates
              have a modicum of support before allowing inclusion on the
              ballot, here the State has not shown it has a compelling
              interest in enforcing the specific numerical requirements set


                                            30
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.250     Page 31 of 37



              forth in Section 168.544f in the context of the pandemic
              conditions and the upcoming August primary.

 Esshaki, 2020 WL 1910154, at *7 (emphasis in original). For similar reasons, the

 State’s compelling interest in assuring that a ballot initiative has a sufficient modicum

 of support could be achieved by requiring a still-substantial number of signatures that

 is less than the 340,047 that would be required under normal circumstances absent a

 global pandemic. Indeed, there is nothing inherent in the 340,047 signatures threshold

 that establishes that an initiative has a modicum of public support only if it has that

 many signatures. Nor is it obvious that an initiative that collects less than that amount,

 but still collects hundreds of thousands of signatures in a shorter period of time, lacks a

 modicum of public support.

       Because Defendants have not shown that their enforcement of the signature

 requirement and filing deadline are narrowly tailored to the present circumstances,

 those requirements cannot survive a strict scrutiny analysis as applied to Plaintiffs.21

 See also Esshaki, 2020 WL 2185553, at *1 (affirming Judge Berg’s holding that both

 the signature requirement and filing deadline for candidate petitions were “not narrowly




 21
    In Fair and Equal Michigan, supra, the Michigan Court of Claims held that
 Michigan’s filing deadline and signature requirement for ballot initiatives are
 narrowly tailored under the present circumstances. While the Court agrees with
 much of the Court of Claims’ other analysis in that case (as evidenced by this
 Court’s repeated citation to other aspects of that court’s ruling), the Court
 respectfully disagrees with that court’s conclusion that the ballot-access regulations
 here are narrowly tailored under these circumstances.
                                             31
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.251      Page 32 of 37



 tailored to the present circumstances” (emphasis in original)). Plaintiffs have therefore

 established a likelihood of success on the merits of their constitutional claims.

                                             D

       Before the Court addresses the remaining preliminary injunction factors, the

 Court must address one additional argument Defendants have made. Defendants argue

 that Plaintiffs are not entitled to relief under the doctrine of laches because Plaintiffs

 “unreasonably delayed raising their claims before this Court.” (Def.s’ Resp., ECF No.

 7, PageID.121.) The Court disagrees.

       The Court acknowledges that Plaintiffs did not mail their Complaint or

 emergency motion to the Court until May 4, 2020, and thus, even if there was not an

 unanticipated delay in the action reaching this Court’s docket, that left only three weeks

 before the May 27, 2020, filing deadline to resolve this action. And the Court agrees

 that had Plaintiffs filed their action earlier, it would have left more time to fashion a

 potential remedy.    But the Court disagrees with Defendants that this delay was

 “unreasonable” or is a reason to deny Plaintiffs relief. (Id., PageID.122.)

       Plaintiffs, who were each acting pro se at the time this action was initially filed,

 did not act unreasonably. They complied with Governor Whitmer’s executive orders,

 including the Stay-at-Home Order, even though doing so came at the cost of finishing

 their circulation of the petitions; they contacted the Secretary of State’s Office on

 multiple occasions to inquire whether the signature requirement and/or filing deadline

 would be changed in light of the Governor’s executive orders; and they closely

                                            32
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20           PageID.252    Page 33 of 37



 monitored the Esshaki litigation, and not unreasonably believed that when Defendants

 agreed to make substantial alterations to the filing deadline and signature requirement

 for candidate in that case, that the Defendants would do the same for ballot initiatives.

 (See Sawari Decl. at ¶¶ 16-18, ECF No. 2, PageID.68.) And once it became clear that

 Defendants were not going to make such accommodations for ballot petitions, Plaintiffs

 then filed this action. Moreover, a not insubstantial part of the delay – the delay from

 May 4, 2020, until May 20, 2020, when the case first appeared on the Court’s docket –

 was due to delays in the Court’s processing of mail due to the pandemic. Had this Court

 been operating under normal operating conditions, the Court almost certainly would

 have resolved Plaintiffs’ motion before the May 27 filing deadline. The Plaintiffs did

 not unreasonably delay filing this action – and, at a minimum, did not delay so

 unreasonably as to warrant denial of relief. See also Fair and Equal Michigan, Mich.

 Ct. Claims Case No. 20-000095, at 7-8 (rejecting argument that claims recently brought

 by proponents of a different ballot initiative against the same ballot-access deadline at

 issue here were barred by the doctrine of laches because “the action [was] not the sort

 of last-minute, potentially election-delaying lawsuit that courts have declined to

 address” based on laches).

                                            VI

       The Court now turns to the remaining preliminary injunction factors. The Court

 concludes that, on balance, these factors also favor preliminary injunctive relief.



                                            33
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.253     Page 34 of 37



        First, Plaintiffs have shown that they will suffer irreparable harm in the absence

 of injunctive relief. Without action from this Court, Plaintiffs’ initiative will not appear

 on the 2020 general election ballot, and there is no after-the-fact remedy for that

 exclusion. Moreover, in “[b]allot access cases such as this … irreparable harm can be

 presumed.” Esshaki, 2020 WL 1910154, at *8. See also Liberation Party of Ohio v.

 Husted, 751 F.3d 403, 412 (2014) (“[I]t is well-settled that loss of First Amendment

 freedoms … unquestionably constitutes irreparable injury.” (quotation omitted)).

        The Court next considers whether an injunction would cause substantial harm to

 others and whether the public interest would be served by an injunction. As noted

 above, these two factors “merge when the Government is the opposing party.” Nken,

 556 U.S. at 435. Defendants insist that an injunction would harm its interest in

 “effectuating statutes enacted by representatives of its people.” (Def.s’ Reps., ECF No.

 7, PageID.138; quoting Maryland v. King, 133 S.Ct. 1, at *3 (2012) (Roberts, C.J. in

 chambers).) Thus, as in Esshaki, this Court must “weigh the State’s proffered harm of

 not being able to enforce its ballot access requirements against the harm to the

 Plaintiff[s] and the public harms that would result from the lack of any injunction.”

 Esshaki, 2020 WL 1910154, at *9. Judge Berg concluded in Esshaki that the balance

 “weigh[ed] in favor of an injunction,” and this Court agrees:

               First, in the absence of an injunction, Plaintiff and other
               candidates in his position were left with no choice but to
               have violated the Stay-at-Home Order in order to collect the
               signatures they need. [….] The broader public interest is not
               served by preserving the current signature-gathering scheme

                                             34
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.254        Page 35 of 37



              at the cost of encouraging more candidates and their
              supporters to risk their health and criminal penalties to
              gather signatures.

              Second, while Defendants accurately point out that voters do
              not have an “absolute right to vote for a candidate of [their]
              choice,” it is also the case that a candidate's ability to appear
              on the ballot “affects the First Amendment rights of
              voters.” [Libertarian Party of Ohio v.] Blackwell, 462 F.3d
              [579,] 588 [6th Cir. 2006]; see also Ill. State Bd. of Elections
              [v. Socialist Workers Party], 440 U.S. [ 184, 99 S.Ct. 983
              (“By limiting the choices available to voters, the State
              impairs the voters' ability to express their political
              preferences.”). Here, if a candidate should fail to obtain
              enough signatures because she had relied on the somewhat
              standard and eminently reasonable assumption that she
              would be able to ramp up signature collecting in the spring,
              Michigan voters may lose the ability to vote for a candidate
              who, absent the pandemic, would have easily been included
              on the ballot. This would cause injury to the First
              Amendment rights of an innumerable number of Michigan
              voters.

 Esshaki, 2020 WL 1910154, at *9. Just as in Esshaki, “[t]he broader public interest

 [would] not [be] served by preserving the current signature-gathering scheme” which

 would have forced “supporters [of ballot initiatives] to risk their health and criminal

 penalties to gather signatures.” Id. Moreover, absent relief, Michigan voters would

 “lose the ability” to vote for a ballot initiative that, “absent the pandemic, would have

 [likely] been included on the ballot.” Id. For all of these reasons, the harm to the public

 and the Plaintiffs outweighs the State’s legitimate interest in enforcing its election laws

 in the manner and timeframe established prior to the COVID-19 pandemic. These

 factors therefore also favor an injunction.


                                               35
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20            PageID.255     Page 36 of 37



                                            VII

        Finally, the Court must consider whether to require Plaintiffs to post a bond.

 Under Federal Rule of Civil Procedure 65(c), a court may issue a preliminary injunction

 “only if the movant gives security in an amount that the court considers proper to pay

 the costs and damages sustained by any party found to have been wrongfully

 enjoined.” However, notwithstanding that provision, “the rule in [the Sixth] [C]ircuit

 has long been that the district court possesses discretion over whether to require the

 posting of security.” Motan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171, 1176 (6th

 Cir. 1995). See also Concerned Pastors for Social Action v. Khouri, 220 F. Supp. 3d

 823, 829 (E.D. Mich. 2016) (same). And courts have “significant discretion to waive

 the bond requirement in light of the public interest.” Khouri, 220 F. Supp. 3d at 829.

        The Defendants have not asked that Plaintiffs be required to post a bond, and the

 Court concludes that given the substantial public interests at issue here, a bond would

 not be appropriate. Thus, Plaintiffs are not required to post a bond.

                                            VIII

        For all of the reasons stated above, the strict application of Michigan’s signature

 requirement and filing deadline for ballot initiatives is unconstitutional as applied here,

 and Plaintiffs’ motion for a preliminary injunction (ECF No. 2) is therefore

 GRANTED. Defendants are enjoined from excluding Plaintiffs’ ballot initiative from

 the 2020 general election ballot on the basis that Plaintiffs did not collect 340,047 valid

 signatures by the May 27, 2020, filing deadline.

                                             36
Case 4:20-cv-11246-MFL-MJH ECF No. 17 filed 06/11/20          PageID.256     Page 37 of 37



       The Court will not “dictate to [Defendants] preciously how they should conduct

 their elections.” Esshaki, 2020 WL 2185553, at *2. Instead, as in Esshaki, the Court

 “instruct[s Defendants] to select [their] own adjustments so as to reduce the burden on

 ballot access, narrow the restrictions to align with [their] interest, and thereby render

 the application of the [signature requirement and filing deadline] constitutional under

 the circumstances.”22 Id.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
 Dated: June 11, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 11, 2020, by electronic means and/or ordinary
 mail.

                                          s/ Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




 22
     To be crystal clear: the Court is not compelling the Defendants to take any
 particular action in order to remedy the constitutional violation found by the Court.
 If, for instance, Defendants believe that they could not alter the requirement under
 the Michigan Constitution concerning the minimum number of signatures in support
 of a ballot initiative, they could extend the statutory deadline for the filing of the
 petitions containing those signatures. Once again, how to remedy the constitutional
 violation is up to the Defendants in the first instance.
                                            37
